Exhibit 10.1

AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amendment to Change in Control Severance Agreement (this “Amendment”) is
made effective as of February 15, 2011, by and between Tessera Technologies,
Inc., a Delaware corporation (the “Company”), and ___________ (“Executive”).

WHEREAS, the Company and Executive are parties to that certain [Amended and
Restated] Change in Control Severance Agreement dated as of April 3, 2009 (the
“Existing Agreement”); and

WHEREAS, the Company and Executive desire to amend the Existing Agreement on the
terms and conditions set forth herein.

The parties agree as follows:

1. Amendment to Definition of Good Reason. Clause (iii) of Section 1(d) of the
Existing Agreement is hereby amended to read as follows:

“(iii) a material change in the geographic location at which Executive must
perform his or her duties (and the Company and Executive acknowledge and agree
that a change in the geographic location at which Executive must perform his or
her duties by more than forty-five (45) miles shall constitute a material change
for purposes of this Agreement); or”

2. Amendment to Definition of Stock Awards. The definition of “Stock Awards” set
forth in Section 1(h) of the Existing Agreement is hereby amended to read as
follows:

“(h) Stock Awards” means all stock options, restricted stock, restricted stock
units and such other awards granted pursuant to the Company’s stock option and
equity incentive award plans or agreements and any shares of stock issued upon
exercise thereof, including, without limitation, any awards the vesting of which
is tied to the achievement of performance objectives.”

3. Amendment to Section 2 of the Existing Agreement. Section 2 of the Existing
Agreement is hereby amended to read as follows:

“2. Term.

(a) The initial term of this Agreement (the “Term”) shall continue until the
earlier of (i) February 15, 2014, or (ii) the date on which all payments or
benefits required to be made or provided hereunder have been made or provided in
their entirety, except to the extent the Term is automatically extended pursuant
to Section 2(b).

(b) Notwithstanding the provisions of Section 2(a), the Term shall automatically
be extended in the event that the Term would otherwise expire during the period
commencing upon the first public announcement of a definitive agreement that
would result in a Change in Control (even though still subject to approval of
the Company’s stockholders and other conditions and contingencies) and ending on
the date that is eighteen (18) months following the occurrence of such Change in
Control. Such extension shall be upon the terms and conditions of this Agreement
as then in effect, provided that such extension of the Term of this Agreement



--------------------------------------------------------------------------------

shall expire upon the first to occur of the first public announcement of the
termination of such definitive agreement or the date that is eighteen
(18) months following the occurrence of such Change in Control.

(c) Notwithstanding the provisions of Sections 2(a) and (b), the obligation of
the Company to make payments or provide benefits pursuant to this Agreement to
which Executive has acquired a right in accordance with the applicable
provisions of this Agreement prior to the expiration of the Term shall survive
the termination of this Agreement until such payments and benefits have been
provided in full.”

4. Miscellaneous. Except as amended by this Amendment, the Existing Agreement
shall remain in full force and effect in accordance with the terms and
conditions thereof. In the event of any conflict between the original terms of
the Existing Agreement and this Amendment, the terms of this Amendment shall
prevail. This Amendment will be governed by and construed in accordance with the
laws of the United States and the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. For purposes of this
Amendment and the Existing Agreement (other than Section 1(b) of the Existing
Agreement), the “Company” shall mean the Company and its subsidiaries.

5. Consultation with Legal and Financial Advisors. By executing this Amendment,
Executive acknowledges that this Amendment confers significant legal rights, and
may also involve the waiver of rights under other agreements; that the Company
has encouraged Executive to consult with Executive’s personal legal and
financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Amendment.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    TESSERA TECHNOLOGIES, INC. Dated:                     , 2011     By:        
 

Name: Henry R. Nothhaft

Title: Chairman & CEO

    EXECUTIVE Dated:                     , 2011      

 

3